McDERMOTT, Circuit Judge.
The claims in suit — and with those only are we concerned' — cover methods of supporting the engine unit in motor vehicles which utilize a pivotal mounting at one end and a resilient mounting at the other, with the necessary supporting fins. The majority of the court were and are of the view that, in the light of the prior art a *201part of which we sketched, no inventive genius was disclosed by the conception.
In support of the petition for rehearing, counsel tender additional exhibits which they say fairly exemplify their evidence and their argument, and offer again to conduct experiments conducted at the trial and before this court on the oral argument. Passing the point of propriety of considering new exhibits, or a new demonstration of old ones without a rehearing, the offer indicates a misconception of our views.
We did say that the Chrysler mounting, with the axis of rock passing through the center of mass, substantially did away with the so-called orbital movement or wabble of the motor. But we further said that the center-of-mass construction did not entirely eliminate vibration. Chrysler used rubber mountings because that was so, as our opinion noted. The evidence produced at the trial, with demonstrations under oath and subject to cross-examination, sustain our statement and the trial court’s finding. Without pretense to mechanical knowledge, it would seem that it must be true that a mass will rock more evenly about an axis through the center of weight than through one that is off center. Counsel’s tender of new evidence on appeal, not sworn to nor subjected to cross-examination, does not persuade us that this principle of physics does not apply here.
Counsel now emphasize the use of rubber in the front mounting, and assert that Chrysler’s mounting, without the rubber, is not commercially practical. Even so, does it follow that Trott is entitled to a patent on the use of rubber to cushion shock? Using rubber for this purpose has been known as long as rubber itself. The same is true of the use of springs. Trott’s patent, in reviewing the problem before him states that “In the endeavor to eliminate this engine sensation and tremor, the practice in some cases is to mount the engine upon its support in rubber mountings of various designs.”
Certainly in 1929 no one was entitled to a monopoly on the use of rubber or springs to cushion shock; nor was any one then entitled to a monopoly on a pivot bearing. The majority of the court believe no one is entitled to a monopoly on the combination of the two in a conventional manner.
If Trott had been the first to conceive that a motor could be mounted so that it was substantially free to rock on its bearings, the result might well be different. But as we read the prior art, two-point resilient mountings for motors, which necessarily permit such freedom, were not new. Royce in 1914 patented a two-point mounting “preferably located so as to pass through the center of gravity of the engine.” The patent describes his invention as relating “particularly to that method in which the engine is free to rock about a longitudinal axis and in which said movement is controlled by springs.” Royce, it is true, also used a friction disc to aid in absorbing vibration, but that does not militate against the disclosure of a two-point mounting with resilient means, on which Trott now claims a monopoly. The second claim allowed Royce reads:
“In a motor vehicle the combination of a power or transmission unit mounted in the frame thereof so that it can rock about a longitudinal axis passing through its center of gravity, of springs for controlling the movement of said unit about said axis, and of friction dampers operating between said unit and the frame.”
Trott does not infringe Royce because he does not use one element of the combination, the friction disc. For that reason, Royce may not be a technical anticipation. But with the Royce disclosure before him, as well as the rest of the prior art, the majority adhere to the view that Trott did not employ inventive genius in designing his mounting.
Exception is taken to the statement in the opinion that Trott’s early conception was to conduct vibration through the front spring “to the wheels.” The trial judge, in his opinion, stated that by this conception torque reaction was conveyed “directly to the front axle and the tires.”
If the exception is well taken, we cannot see its materiality, for the claims embodying that construction are not in this case, and the statement in the opinion was purely introductory. But we are not able to see the error. Under that conception, the front end of the motor rested on a transverse leaf spring which was fastened to the axle which carried the front wheels. Trott testified that in that mounting the front end “was mounted on the front axle” and “Q. So your engine was entirely free from the frame? A. Yes, and the engine was mounted on rubber'on the sub-frame.” In his patent he states that he provides “a spring connection' between the engine and *202front axle which * * * transmits the torque to the axle from the engine.”
It is thus very clear that this front axle mounting carried the vibration to the front axle in an effort to keep it away from the frame. Our conclusion, and that of the trial court, that vibrations transmitted to the front axle — -free from the frame — were carried to the wheels which were attached to the axle, seems mechanically to follow. The body rests upon springs which in turn rest upon the front axle. If torque is transmitted to the axle, as Trott in his patent says, it would go to the wheels and the body springs. If the engine is entirely free of the frame, as Trott testified, the vibrations not absorbed by the transverse spring did not, at least, go to the frame, which is after all the point to which the introductory sentence was addressed. There being no contention in this suit that Chrysler infringes his early conception, the point need not be further pursued.
If Trott was entitled to a monopoly upon the broad conception of mounting a motor on two bearings, one pivoted and one or both resilient, then appellee should pay a toll, for its motors are so mounted. But if the broad claims in suit are not patentable, then the decree below was right. If, to avoid that result, the claims in suit, despite their broad language, are narrowed to the specific disclosure, then there is no infringement. The majority adhere to the view that the claims should be construed as they are written, and that so construed, they lack invention.
The petition for rehearing will be denied.